Mr. Justice HaNdy
delivered the opinion of the court.
This was a bill in the superior court of chancery, filed by *377the appellants, as distributees of the estate of James Spain, deceased, against James Johnson, to subject certain slaves belonging to the estate, and in the defendant’s possession, to the complainant’s claim, on the ground that the slaves had been illegally sold.
It is alleged by the bill that the complainant’s father, James Spain, died in Franklin county, in this State, in the year 1827, and that administration of his estate was granted to his widow, Nancy G-. Spain, who made an illegal sale of the slaves in con-troversy, by selling them at an earlier hour on the day of sale than is allowed by law, and herself becoming the purchaser; that the defendant, Johnson, married one of the children of the deceased, and distributees of the estate, and with a full knowledge of the illegality of the purchase by the administratrix, he purchased the slaves from her in the year 1830. The object of the bill is, to have the sale to the administratrix as well as that from her to Johnson set aside, and a division or sale of the slaves among the distributees, and an account against Johnson for hire.
The answer states, that the administratrix settled her final account with the probate court in the year 1831, in which she charged herself with the amount of the sale of the slaves, and that her account was duly allowed, and the sums of money due the several distributees paid over to the defendant, Johnson, who was their guardian, and by him duly settled with his wards, under the sanction of the probate court; that he purchased the slaves from the administratrix after her purchase of them, and for full value, and that the proceeds thereof were used in part for the benefit of the complainants, who were then infants, and under the charge and management of the administratrix, their mother, for their maintenance and education. The answer relies upon the settlement of the purchase-money by the admin-istratrix with the probate court as a bar to the complainant’s claim, and also upon the statute of limitations.
Upon the final hearing, the bill was dismissed, and from that decree this appeal is taken.
The first question presented is, whether the settlement of the administratrix with the probate court is legal, so as to protect *378her right and that of the appellee claiming under her, to the slaves, for the price of which she had accounted in that settlement. It is contended that the settlement affords no protection, because the record of the probate court does not show affirmatively that it was made upon notice given.
The record shows that the account was returned to the court at November term, 1830, and continued until the February term, 1831, at which time it was finally allowed and confirmed. It is not necessary to determine whether or not this will be presumed to have been done on due and proper notice. The answer of the defendant and the proofs in support of it show, that the account and settlement were recognized as valid and legal by the guardian of the complainants, who received from the administratrix the sums respectively due the distributees, and applied the same to their use and benefit, under the sanction of the probate court. This would preclude them from treating the settlement as illegal and void, without restoring to the administratrix or the defendant claiming under her, what they had received under the settlement.
But they have not only had the benefit of the purchase-money paid by the administratrix, but it also appears by the proofs taken in this suit, that they have had the benefit of the money paid by the defendant to the administratrix upon the purchase of the slaves by'him from her. Under such circumstances, they woul& not be heard in a court of equity to complain of the legal formality of the sale to the administratrix, and to deprive her of the slaves purchased, without restoring to her what had been received from her for the money accounted for by her, if not for the benefit received by them from the proceeds of the second sale. Much less can they, under such ■circumstances, assert such a right against the defendant, who purchased the slaves from the administratrix for a full and fair ■consideration.
We think the decree dismissing the bill is correct, and it is ■affirmed.